IN THE SUPREME COURT OF THE STATE OF NEVADA


FERRELL STREET TRUST,                                     No. 83981
Appellant,
vs.
U.S. BANK, N.A., A NATIONAL                                       rqiLE
ASSOCIATION,
Res s ondent.                                                     OCT i
                                                                 ELIZABETi- A. BRowN
                                                              CLE
                        ORDER OF AFFIRMANCE                  BY
                                                                     E UT: CLERK

            This is an appeal from a district court order granting a motion
to dismiss in an action to quiet title. Eighth Judicial District Court, Jasmin
D. Lilly-Spells, Judge. Reviewing the order de novo, Buzz Stew, LLC v. City
of N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008), we affirm.'
            In 2019, this court affirmed a summary judgment in favor of
respondent and against appellant's predecessor. See Cogburn St. Tr. v. U.S.
Bank, N.A., No. 74516, 2019 WL 2339538 (Nev. May 31, 2019) (Order of
Affirmance). In doing so, we concluded that the subject property remained
encumbered by respondent's deed of trust because respondent made a
superpriority tender before appellant's predecessor purchased the property
at an HOA foreclosure sale. Id. at *1-2.
            After this court affirmed the summary judgment, respondent
recorded a Notice of Default in September 2020, which indicated that the
former homeowners had been in default on their loan payments since March
2011. This prompted appellant to file the underlying quiet title action in
2021, wherein appellant alleged that NRS 106.240's 10-year limitations
period was triggered around March 2011 and that it had expired 10 years


       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.
                  later, such that respondent's deed of trust no longer encumbered the
                  property. Respondent filed an NRCP 12(b)(5) motion to dismiss appellant's
                  complaint, which the district court granted.       In doing so, it rejected

                  appellant's request to conduct discovery into whether respondent's
                  predecessors had sent a comrnunication to the forrner homeowners that
                  accelerated their loan for purposes of making it "wholly due" under NRS
                  106.240.
                               Appellant contends that the district court abused its discretion
                  in dismissing its complaint without allowing appellant to conduct discovery.
                  See Aviation Ventures, Inc. v. Joan Morris, Inc., 121 Nev. 113, 118, 110 P.3d
                  59, 62 (2005) (reviewing a district court's refusal to allow discovery for an
                  abuse of discretion). We disagree. Even assuming (1) acceleration of a loan
                  makes the loan "wholly due" for purposes of triggering NRS 106.240's 10-
                  year time frame, and (2) a communication between a lender and a
                  homeowner before a Notice of Default is recorded could accelerate the loan,

                  we still conclude that the district court was within its discretion to deny
                  appellant's request to conduct discovery.2         Namely, we agree with

                  respondent    that   appellant's   attempt    to   unearth    a   decade-old

                  communication that may or may not have occurred between nonparties to
                  this litigation is simply an attempt to undermine the effect of our previous
                  judgment pertaining to the same deed of trust. See Rivera v. NIBCO, Inc.,
                  364 F.3d 1057, 1072 (9th Cir. 2004) ("District courts need not condone the



                        2 Much of appellant's argument is premised on its belief that this
                  second assumption was actually a holding in our recent decision in SFR
                  Investments Pool 1, LLC v. U.S. Bank, N.A., 138 Nev., Adv. Op. 22, 507 P.3d
                  194 (2022). We reiterate that we made no such holding. Id. at 197
                  ("Assuming Countrywide was legally permitted to accelerate the loan before
                  it recorded the notice of default . . . ." (emphasis added)).
 SUPREME COURT
            OF
         NEVADA


(I   )1 1947A
                                                        2
                use of discovery to engage in fishing expeditions." (internal quotation marks
                and alterations omitted)). As the United States Ninth Circuit Court of
                Appeals has put it, lajt some point, litigation rnust come to an end. That
                point has now been reached." Facebook, Inc. u. Pac. Nw. Software, Inc., 640
                F.3d 1034, 1042 (9th Cir. 2011). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.3



                                                                , C.J.
                                        Parraguirre


                                                                                     , Sr.J.
                Herndon




                cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                      Persi J. Mishel, Settlement Judge
                      Roger P. Croteau & Associates, Ltd.
                      Wright, Finlay & Zak, LLP/Las Vegas
                      Eighth District Court Clerk




                      3The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
          OF
       NEVADA


(0)   )947A
                                                      3